Detailed Office Action

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

37 C.F.R. § 1.114
	A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 U.S.P.Q. 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 C.F.R. § 1.114.

	Status of the Claims
	Acknowledgement is hereby made of receipt and entry of the communication filed 21 September, 2022. Claims 1-3, 5, 6, 8, 10-14, and 21-23 are pending in the instant application.

37 C.F.R. § 1.98
	The information disclosure statement filed 21 September, 2022, has been placed in the application file and the information referred to therein has been considered.

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21-23 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Two separate requirements are set forth under this statute: (1) the claims must set forth the subject matter that applicants regard as their invention; and (2) the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
Claim 21 is directed toward a method of inducing an immune response in an individual comprising administering a composition comprising a nucleic acid molecule encoding an anti-ZIKV antibody. This recitation is confusing because it suggests a host immune response is developing against the antibody when it is expressed in the host. Is the purpose of this administration to induce an anti-idiotypic (anti-id) immune response against the complementarity determining regions (CDRs) in the anti-ZIKV antibody? Alternatively, is the method directed toward the expression of anti-ZIKV antibodies for the purpose of combatting ZIKV infection? In this scenario, passive immunity would be provided by expression and circulation of the desired antibodies in the bloodstream of the host. Amendment of the claim language to reference a method for inducing passive immunity in an individual comprising administering a plasmid capable of expressing the antibody gene would be acceptable. Those minimal elements (e.g., promoter, initiation start site, antibody coding region, poly(A) site, etc.) required for gene expression should also be clearly set forth. If the nucleic acid molecule is actually directed toward the administration of an RNA molecule, the salient features (e.g., 5’ cap, 5’UTR, open reading frame, 3’UTR, and poly(A) tail) required for expression from the molecule should also be clearly identified. The nature of the RNA (e.g., naked mRNA or self-amplifying RNA) and requisite carrier should also be clearly set forth. Applicants’ representative is invited to contact the Examiner to discuss suggested allowable claim language.

35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Enablement
Claims 21-23 are rejected under 35 U.S.C. § 112(a), as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims are directed toward a method of inducing an immune response comprising administering a composition comprising a nucleic acid molecule encoding an anti-ZIKV antibody.
	The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986). The courts concluded that several factual inquiries should be considered when making such assessments including the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965). The disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
1)	The disclosure fails to demonstrate that simply administering a nucleic acid (e.g., DNA, cDNA, RNA, mRNA, etc.), in the absence of suitable structural and regulatory elements will lead to the stable and persistent expression of an anti-ZIKV antibody.
2)	The claim breadth is considerable and fails to identify the nature of the nucleic acid (e.g., DNA expression vector, pDNA, RNA, mRNA, self-replicating RNA, etc.). Neither the source nucleic acid nor the requisite structural/regulatory elements are set forth in the claims. There is no discussion about suitable promoter elements, the inclusion of adjuvants, or the utilization of various delivery systems (e.g., liposomes).
3)	The disclosure fails to provide suitable working embodiments. An example was provided wherein anti-ZIKV antibodies were expressed from a plasmid DNA containing all of the requisite regulatory and structural elements to produce robust quantities of the antibody. Amendment of the claim language to reflect the teachings of these examples is suggested.
4)	One skilled in the art would not reasonably expect the claimed invention to function in the recited manner. The expression of antibodies from a synthetic construct requires specific regulatory and structural elements (see Liu et al. (2006) and Iavarone et al. (2017)). In the absence of these elements, it seems unlikely the gene of interest will be expressed.
	Accordingly, when all the aforementioned factors are considered in toto, the skilled artisan would reasonably conclude the claims are not enabled.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                        
28 September, 2022